Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.



Claims 12-14 and 16-19 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Akatsu et al. (Pub. No.: US 20050184359 A1).
Regarding Claim 12, Akatsu et al. discloses a structure comprising: 										a sub-collector region (Par. 0033, Fig. 3 – region 116 could be considered as the sub-collector region );											a collector region above the sub-collector region (Par. 0033, Fig. 3 – collector region 113);													a T-shaped emitter above the intrinsic base with a contact landing area on a top horizontal surface of the T-shaped emitter (Par. 0033, Fig. 3 - T-shaped emitter 114); and				an extrinsic base under and adjacent to the T-shaped emitter and contacting the intrinsic base (Par. 0034-0035, Fig. 3 – extrinsic base 128 comprising layers 118, 119 & 123).
Regarding Claim 13, Akatsu et al., as applied to claim 12, discloses the structure, wherein the extrinsic base is a raised extrinsic base (Par. 0035-0036, Fig. 3).
Regarding Claim 14, Akatsu et al., as applied to claim 13, discloses the structure, wherein the raised extrinsic base comprises a same epitaxial semiconductor material as horizontal leg portions of the T-shaped emitter (Par. 0035-0037, at least a part of the extrinsic base (layer 118) could be formed of polysilicon; emitter could also be formed of doped polysilicon).
Regarding Claim 16, Akatsu et al., as applied to claim 14, discloses the structure, wherein the extrinsic base has a dopant different profile from a dopant profile the T-shaped emitter (Par. 0033 – this prior art teaches the structure of an NPN-type HBT; the limitation the extrinsic base has a dopant different profile from a dopant profile the T-shaped emitter is implied).
Regarding Claim 17, Akatsu et al., as applied to claim 16, discloses the structure, wherein the extrinsic base is P doped and the T-shaped emitter is N doped (Par. 0033 – this prior art teaches the structure of an NPN-type HBT).
Regarding Claim 18, Akatsu et al., as applied to claim 14, discloses the structure, further comprising contacts connecting directly to the contact landing area of the T-shaped emitter which is between the horizontal leg portions (Fig. 3).
Regarding Claim 19, Akatsu et al., as applied to claim 14, discloses the structure, f wherein part of the extrinsic base is vertically below the T-shaped emitter (Fig. 3).
Allowable Subject Matter
1.	Claims 1-11 & 20 are allowed. 							       The following is an examiner's statement of reasons for allowance: 
 Regarding Claim 1: The prior art of record to the examiner’s knowledge does not teach or render obvious the instant invention, particularly characterized by a structure comprising: an emitter located adjacent to the collector region and above the intrinsic base, the emitter comprising emitter material, recessed sidewalls on the emitter material and an extension region extending at an upper portion of the emitter material above the recessed sidewalls; and an extrinsic base separated from the emitter by the recessed sidewalls.
The most relevant prior art reference due to Akatsu et al. (Pub. No.: US 20050184359 A1) substantially discloses structure comprising:								a sub-collector region  (Par. 0033, Fig. 3 – region 116 could be considered as the sub-collector region);											a collector region in electrical connection to the sub-collector region  (Par. 0033, Fig. 3 – collector region 113);								;				an intrinsic base (Par. 0033, Fig. 3 – intrinsic base 112); and					an emitter (114) located adjacent to the collector region (113) and above the intrinsic base (112), the emitter comprising emitter material, recessed sidewalls on the emitter material and an extension region (148) extending at an upper portion of the emitter material above the recessed sidewalls (Par. 0033, Fig. 3 – intrinsic base 112).						
Additionally, the prior arts made of record and not relied upon are considered pertinent to applicant's disclosure. See form PTO-892. 


Regarding Claims 2-11: these claims are allowed because of their dependency status from claim 1.
Regarding Claim 20: The prior art of record to the examiner’s knowledge does not teach or render obvious the instant invention, particularly characterized by a method, comprising forming recessed sidewall structures on sidewalls of the emitter such that an upper portion of the sidewalls of the emitter are exposed; and growing semiconductor material adjacent to the emitter and on the exposed sidewall of the emitter above the recessed sidewall structures to form an extrinsic base and extensions to the emitter resulting in a T-shaped emitter.
The most relevant prior art reference due to Akatsu et al. (Pub. No.: US 20050184359 A1) substantially discloses a method, comprising:								forming a collector region (Par. 0033, Fig. 3 – region 116 could be considered as the sub-collector region);											forming an emitter above the collector region (Par. 0033, Fig. 3 – emitter 114, collector region 113);												forming recessed sidewall structures on sidewalls of the emitter such that an upper portion of the sidewalls of the emitter are exposed (Par. 0033, Fig. 3); and 		
Additionally, the prior arts made of record and not relied upon are considered pertinent to applicant's disclosure. See form PTO-892. 
However, none of these prior art references indicated above or the prior arts made of record in form PTO-892, disclose all the limitations of claim 20 (the individual limitations may be found in a plurality of prior arts but there is no motivation to combine). Because no reference alone teaches all the limitations, nor is there any motivation to combine the prior arts to construct all the limitations of this independent claim, claim 20 is deemed patentable over the prior arts.


2.	Claim 15 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SYED I GHEYAS whose telephone number is (571)272-0592.  The examiner can normally be reached on M-F 8:30 AM - 5:30 PM EST.

 	Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

03/24/2021
/SYED I GHEYAS/Primary Examiner, Art Unit 2812